DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank Ellinghaus on 03/02/21. The application has been amended as follows: 

For purposes of clarifying the record with regards to the abstract:

(1) The amended abstract as filed on 09/03/20 is the abstract to be entered into the resulting patent.

For purposes of clarifying the record with regards to the specification:
(2) Only the following “Specification” documents in the image file wrapper are entered into the resulting patent:
	(3) The 29 page specification as filed on 04/05/18.
	(4) The amendment to the “Title” as filed on 07/30/20.
(5) The 29 page specification as filed on 04/05/18 is amended as follows:
	(6) Page 1, Line 5, replace “18.,” with --18,--  
(7) Page 1, Line 22, replace “631-650, .” with --631-650.--
(8) Page 7, Line 188, replace “shape.” with --shape).--
(9) Page 8, Line 217, replace “panels” with --panels;--
(10) Page 8, Line 218, replace “foils)” with --foils);--
(11) Page 18, Line 523, replace “be” with --be:--
(12) Page 18, Line 524, replace “spacecraft,” with --spacecraft.--
(13) Page 21, Line 605, replace “axis..” with --axis.--

For purposes of clarifying the record with regards to the drawings:
(14) Only the “Drawing” documents in the image file wrapper as filed on 02/03/21, Figures 1-6, are entered into the resulting patent.

The claims have been amended as follows:
(15) The claims are amended as per the attached document titled “Claim Amendments.”
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649